Eiber, J.,
dissents, and votes to affirm the order appealed from, with the following memorandum: The automobile accident in question occurred at the intersection of Nichols Road, a four-lane highway, and Mark Tree Road, in Centereach, Long Island. The plaintiff Linda Bagnato testified at the trial that she was proceeding northbound on Nichols Road when she turned left onto Mark Tree Road. Facing westward on Mark Tree Road, she stopped at a red traffic signal at an island on the grass median separating the north and southbound lanes of Nichols Road, and waited for a break in the southbound flow of traffic. As she crossed the southbound lanes of Nichols Road, her car was struck broadside by the defendants’ vehicle. The defendant Robert Romano, the operator of the defendants’ vehicle, testified that he observed the plaintiffs’ car waiting at the median between the north and southbound lanes of Nichols Road before he reached the *715intersection. He further testified that the plaintiffs’ car pulled out into his path when he was already too close to avoid a collision.
The court’s charge included an instruction that ”[t]he driver of every vehicle shall * * * drive at an appropriate reduced speed when approaching and crossing an intersection” (Vehicle and Traffic Law § 1180 [e] [emphasis supplied]) and that a violation of that statute constitutes negligence (see, 1 NY PJI2d 157). The jury was then given two interrogatories: (1) whether the plaintiffs established by a clear preponderance of the credible evidence that the defendant Robert Romano was negligent, and (2) whether such negligence was the proximate cause of the plaintiff Linda Bagnato’s injuries. The jury answered the first interrogatory in the negative and thus did not reach the issue of proximate cause. Upon the plaintiffs’ motion, the court set aside the verdict.
The uncontroverted trial evidence showed that the defendant Robert Romano violated Vehicle and Traffic Law § 1180 (e). He testified that he was driving at between 45 and 50 miles per hour and admitted that he had not reduced his speed upon approaching the intersection at issue. His testimony in this regard was corroborated by his witness, a passenger in his car at the time of the accident. It is well settled that an unexcused violation of a statute constitutes negligence as a matter of law (see, Martin v Herzog, 228 NY 164; Goode v Meyn, 165 AD2d 436; Gamar v Gamar, 114 AD2d 487; McConnell v Nabozny, 110 AD2d 1060; Prosser and Keeton, Torts § 36, at 220-234 [5th ed]). Thus, the jury’s verdict in favor of the defendants on the issue of negligence could not have been reached upon any fair interpretation of the evidence (see, Salazar v Fisher, 147 AD2d 470; Nicastro v Park, 113 AD2d 129), and the trial court properly set aside the verdict and granted a new trial.